DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1, 3-5, 9-12, 14, 16 and 18-23 are pending; claims 1, 11 and 18 are amended; claims 2, 6-8, 13, 15, 17 and 24-26 are cancelled; and claim 12 is withdrawn. Claims 1, 3-5, 9-11, 14, 16 and 18-23 are examined below.

Priority
The present application is a divisional of 13/893,315, filed 05/13/2013 (US 9,804,161), which claims benefit under 35 U.S.C. 119(e) to provisional application No. 61/646,436, filed 05/14/2012.

Information Disclosure Statement
The information disclosure statement (IDS) filed 06/07/2022 has been considered, initialed and is attached hereto.

Withdrawn Objections/Rejections
The previous objection to the specification is withdrawn in response to Applicant’s amendments to the specification (see amendments 06/07/2022 are amendments to para [0123]).  
The previous objection to the drawings is withdrawn in response to Applicant’s replacement drawings filed 06/07/2022.
The previous rejections of claims under 35 U.S.C. 112(b) are withdrawn.
Upon further consideration, the previous rejections of claims under the cited art are withdrawn. See new grounds as detailed below.

Specification
The amendment to the specification 01/14/2022 is not entered (see as previously objected to); the amendment to the specification 06/07/2022 entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “colloidal material”, and the claim also recites each of “colloidal gold, a colloidal magnetic particle, and colloidal quantum dots”, which are the narrower statement. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 22 recites “wherein each control region has a shape indicative of the target of the associated target binding region”; however the claim language is indefinite because it is unclear what “shape” would be “a shape indicative of the target of the associated target binding region”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 9-11, 16 and 18-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Farrell et al., US PG Pub No. 2012/0184462A1 in view of Nahm et al., US PG Pub No. 2005/0214951A1.
O’Farrell et al. teach a detection system (abstract, Figures 1, 8, 19 and 20) comprising first binding compounds specific to respective targets, each of the first binding compounds comprising a label (see described by O’Farrell as a conjugate element comprising dried, labeled reagent, para [0134], [0148], [0165], [0232]), a porous membrane support that is a strip (para [0128], [0161], e.g. also para [0185]) having a lateral dimension in the lateral direction corresponding to the lateral flow of liquid through the membrane support, and a second dimension in a second direction perpendicular to the lateral direction (see above cited figures). See also O’Farrell teach target binding regions spaced and staggered in both the lateral and second direction and located on respective first lateral sections of the porous membrane support, each hosting a secondary binding compound, the secondary binding compound being different from and non-competitive with a corresponding first binding compound for said target (See Figure 19, zig-zag spacing of spots containing, also paras [0163], para [0165], and see also paras [0012], [0024], [0114], [0133] assay formats including sandwich format and Fig. 2). O’Farrell also teach control regions (see paras [0122] and [0123]), teaching the control spots can form a line parallel (i.e., corresponding in a one-to-one correspondence with the target binding regions, each associated with the location of the target binding regions). Specifically, when in the zig-zag formation of O’Farrell, the staggered binding and control regions are spaced and in a pattern that lines up with each other as claimed (also addressing clams 19 and 21).
	O’Farrell fails to teach the conjugate provided as a liquid medium (see O’Farrell teach the conjugate as a dried element on the test strip).
	Nahm et al. similarly teach a lateral flow assay (e.g., abstract), Nahm teach for example, conjugate can be provided as a conjugate pad on the test strip, or as a suitable alternative, conjugate can be provided in solution to be added to the sample pad without the presence of a conjugate pad (see for example, para [0127]).
	It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the system of O’Farrell in order to omit the conjugate pad and instead provide the conjugate (first binding compound comprising a label) as a liquid medium (to be added at the sample pad) as a simple substitution, namely because the prior art regarding lateral flow assay devices recognized either as suitable alternatives of one another for providing conjugate (labeled reagent), see Nahm. One having ordinary skill in the art would have a reasonable expectation of success because O’Farrell is similarly a system comprising a lateral flow device, one would expect success given that either way to provide conjugate was recognize as suitable for lateral flow assay devices. 
	Regarding claim 3, see as discussed above, Nahm teach conjugate can be provided in solution to be added to the sample pad (see above). In particular, see para [0200], regarding preparation of conjugate, the conjugate provided in solution that is a buffer solution. 
	Regarding claim 4, see O’Farrell teach test strip material that is nitrocellulose or nylon (para [0018], [0129], [0228]). 
	Regarding claim 5, O’Farrell is teaching a lateral flow assay system, and O’Farrell does teach an advantage of such systems is that they are a point of care and filed use technology (para [0004]). It is understood from the disclosure of O’Farrell, teaching a point of care lateral flow device, that the device is portable/able to be hand held (since it’s usable at point of care).
	Regarding claim 9, see O’Farrell at para [0070], binding compounds that are antibodies, such as IgG.
Regarding claim 10, see O’Farrell at para [0135] teaching appropriate label material including colloidal gold, quantum dot. 
Regarding claims 11, 16, 18 and 20, see O’Farrell, for example teaching a control binding antibody (a third binding compound) that binds a first binding compound (conjugate binding compound) when unbound to target, the third compound different non-competitive to the first compound and secondary binding compounds (para [0174]). The control binding the conjugate (of the liquid medium) revealing a visual marker).
Regarding claim 22, wherein each region has a shape indicative of the target of the associated target binding region, see O’Farrell et al. at para [0093], predetermined patterns formed can take any form, shape or pattern, and as a result it would have been prima facie obvious matter of design choice. In particular, since O’Farrell teach any shape as allowable, it is not expected that the particular shape itself would prevent the device from its intended operation. One having ordinary skill would have a reasonable expectation since a modification regarding shape of the reagent would not prevent the device from its intended use. 

Claims 14 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Farrell et al. in view of Nahm et al., as applied to claim 1 above, and further in view of Imrich et al., US 5,415,994 (previously of record, 06/08/2021).
O’Farrell et al. and the cited art teach a system substantially as claimed, however fail to teach a pH control region located on a pH control section distinct from the first lateral sections (claims 14 and 23), downstream of the first lateral sections and longitudinally staggered with respect to the staggered target binding regions and control regions (claim 14). 
Imrich et al. also pertains to a lateral flow test strip device, Imrich teaching that the device may comprise an absorbent zone located downstream from the capture zone, which can be an absorbent material such as filter paper, glass fiber filter, and the like (..e., a strip). A pH indicating reagent such as bromocresol green (i.e., pH litmus indicator) may be incorporated in the absorbent zone so as to serve as an “end of assay” indicator that changes in response to contact with the sample. This reads on the instantly recited pH control strip, in that the absorbent zone is made of a thin strip of material (see also Fig. 6), is located distinct from the other sections and downstream in the lateral flow (longitudinal) direction. Additionally, the pH indicating reagent can serve as an internal assay control. For example, this may signify whether the sample has been appropriately neutralized or alternatively if the assay is compromised. See col. 6, lines 18-42 of Imrich. 
It would have been further obvious to have applied the known technique of Imrich et al. of including an absorbent zone impregnated with a pH indicating reagent (pH control on a pH control region) to the system of O’Farrell et al. in order to allow the user to know when the “end of assay” has been reached, i.e. when the sample has successfully traversed through the strip. Additional motivation, as taught by Imrich et al., would be to modify in order to serve as an internal assay control such as to determine that the sample has been correctly neutralized and is at the appropriate pH for the assay.
One skilled in the art would have had a reasonable expectation of success as Imrich et al. also pertains to a lateral flow test strip, akin to that of O’ Farrell et al., and furthermore O’ Farrell et al. contemplate that their device may include an absorbent zone ([0011]).

Response to Arguments
Regarding remarks pages 8-11, Applicant’s remarks are moot as the previous objections and rejections are withdrawn as discussed above. See the new grounds of rejection set forth in detail above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641